Gilbert, J.
This is a suit to cancel a deed made by the husband to his wife, on the grounds that it was made with intent to defraud, hinder, and delay the petitioner, a creditor, in the collection of the indebtedness due him; and that it was a voluntary deed made when the grantor was insolvent. The jury returned a verdict for the defendant, and the exception is to a judgment overruling the motion for new trial, which consists of the general and certain special grounds. Held:
1. The grounds of the motion for new trial based on the court’s failure to charge designated principles do not show error. If these instructions were desired, written requests should have been submitted. Some of the principles mentioned ■ were substantially covered.
2. The grounds based on exceptions to designated portions of the charge do not show error. Where a charge is correct, it is not error for the judge to fail, in connection therewith, to charge some other correct principle. Other portions were not subject to the criticisms made.
3. In the light of the counter-affidavit, the ground based on newly discovered evidence will not require the grant of a new trial.
4. The verdict is supported by evidence.

Judgment affirmed.


All the Justices coneur.